BROWN (G.), J.
Appellant was convicted of robbery in the first degree for his part in a liquor store holdup, actually perpetrated by another. This appeal is based on alleged misconduct of the district attorney in alluding to appellant’s six prior felonies in cross-examination and argument, and in further assailing the credibility of appellant in argument.
Appellant contends that the district attorney was guilty of misconduct in cross-examining him on his conviction of prior felonies, how many, their specific nature, and when these felonies occurred.
 While the details and circumstances of felonies may not be shown (People v. Miller, 188 Cal.App.2d 156, 170 [10 Cal.Rptr. 326]), the district attorney may properly elicit evidence of a defendant’s prior felony convictions, including the number, dates and the specific felonies. (People v. Craig, *495196 Cal. 19, 28 [235 P. 721]; People v. Renteria, 181 Cal.App.2d 214, 218 [5 Cal.Rptr. 119]; People v. Beverly, 200 Cal.App.2d 119, 124 [19 Cal.Rptr. 67]; People v. Klavon, 202 Cal.App.2d 765, 770 [21 Cal.Rptr. 99]; Code Civ. Proc., § 2051.) The cross-examination was proper.
The remaining contention of appellant based upon an alleged lack of good faith of the district attorney in referring in argument to the jury to defendant’s prior convictions, is without merit.
Judgment affirmed.
Griffin, P. J., and Coughlin, J., concurred.